Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a radiography apparatus, a method for operating a radiography apparatus and a non-transitory computer-readable storage medium storing a program for operating a radiography apparatus in the manner respectively described by independent claims 1, 9 and 10. In particular, each of the independent claims defines a solution to prolonging the battery service of a radiographic apparatus without compromising image quality by enabling the operation of a first and a second processing blocks as the battery power remains equal to or greater than a predetermined threshold value and by stopping the operation as the battery power falls below the threshold value; wherein the first processing block includes performing noise suppression or visibility improvement and wherein the second processing block includes performing density correction. Dependent claims 2-8 are allowable by virtue of their inclusion of the allowable limitations as set forth in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FIG. 7 in Nishino et al. ( US8,767,919 B2) shows a battery enabled radiographic apparatus. Nishino does not teach prolonging battery service in the specific manner as required by the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884